DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Braido et al. (Pub. No.: US 2015/0173899), disclosing an implantable prosthetic valve including an annular frame with angled strut members (e.g., fig. 9A) and a plurality of leaflets (e.g., fig. 9A), a skirt member 906 secured to the frame (e.g., fig. 9A, 9B).  Cord member 930 extends along an edge portion of the leaflet (e.g., fig. 9A, 9B).  However, Braido lacks a skirt member with a longitudinal axis aligned with an edge portion of a leaflet, the skirt member including a plurality of extension portions wrapped around at least one strut member adjacent the extension portions, and the cord member threaded through the extension portions. 
The next closest prior art is Benichou (Pub. No.: US 2009/0157175), disclosing an implantable prosthetic valve including an annular frame 104 with angled strut members (fig. 4), skirt member 304, including a plurality of extension portions 310 (see fig. 7) wrapping around at least one strut member 166.  However, Benichou lacks a cord member threaded through the extension portions in a direction along the longitudinal axis of the skirt member. 
Other relevant prior art includes:
Tuval et al. (Pub. No.: US 2008/0071361) disclosing a prosthetic valve with a cord 104 along the leaflet belly (fig. 4C-E).
Anderl et al. (Pub. No.: US 2014/0005777) disclosing an underwire 730 secured to a cuff 706. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose number is (571)272-3243. The examiner can normally be reached Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/SUBA GANESAN/Primary Examiner, Art Unit 3774